Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s arguments filed November 30, 2022. Claims 1-18 are pending. Claim 1 has been amended. Claims 15-17 are withdrawn from consideration due to an nonelected invention. 

All prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “oxidizing agent”, and the claim also recites “preferably selected from: perborate, persulfate, peroxide, permanganate, perchlorate, dichromate, chlorate, chlorite, bromate, nitrite ions, nitrate ions and /or salts containing the above ions” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 2-14 and 18 are also rejected for being dependent upon claim 1 and inheriting the same deficiency.

Claim Objections
Claims 1,5,8 and 11 are objected to because of the following informalities:  the claims recite the limitation “and/or”. The examiner suggests applicant put the claim lists in proper Markush language “selected from the group consisting of …. And combinations thereof”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (EP 1,486,607) in view of Bell (US 2019/0129603).
Nakano teaches producing indigo dyed denim jeans (garment) with a vintage appearance by treating with a nitrogen based oxidizing agent and heating (paragraph 0007,0010). Nakano teaches the indigo dyed  fabric is cellulose based such as cotton (paragraph 0012) and the oxidizing agent is a nitrate and/or nitrite salt or peroxide (paragraph 0015-0017) applied at 15g/L to 200 g/L and penetrating agents such as nonionic surfactants (wetting agents; paragraph 0024). After applying the nitrogen based oxidizing agent the cloth is dried at 60-120°C for 1-10 minutes (paragraph 0028). The fabric is then heated at 100-220∆C for 0.5-2 min and can be singed  (paragraph 0039) and stonewashed (paragraph 0043). The examples teach 3g/L penetrating agent (nonionic surfactant, wetting agent, paragraph 0045). No acid catalysts are required.
	Nakano does not teach laser treatments.
	Bell teaches that laser treatment of indigo dyed denim jeans is a way to custom design denim jeans by a consumer and this method can singe or burn a wear pattern into the jeans to produce a worn look (paragraph 0019,0079,0087). Bell teaches the dpi of the laser can be 20,25,30,40,20 and the frequency is 5kHz  (paragraph 0086). Bell teaches adjusting the laser frequency, period, pulse width can control the degree of which the laser abrades the fabric (paragraph 0065). Bell teaches burning a pattern onto apparel , which meets the claimed limitation of part of the textile (paragraph 0011-0012). Bell teaches lasering on garments which have been pre-tinted (paragraph 0101).
It would have been obvious to one of ordinary skill in the  art at the time the invention was made to modify the methods of Nakano by using the claimed laser treatments at the claimed dpi and frequency on part of the textile to produce patterns as Bell teaches these add worn or color changing effects to indigo dyed cotton denim and Nakano invites the inclusion of singeing treatments to the same indigo dyed cotton denim after oxidizing treatment for producing similar worn or color changing vintage effects. Using a known method of singeing fabrics in the methods of Nakano is obvious as Nakano invites this step to further apply color changes to the nitrate faded denim. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (EP 1,486,607) in view of Bell (US 2019/0129603) and further in view of Schimper (US 2018/0291553).
Nakano and Bell are relied upon as set forth above.
Nakano and Bell do not teach hydrated nitrates.
Schimper teaches in making vintage appearance indigo dyed cotton denim hydrated nitrates are functionally equivalent to nitrates for producing oxidizing effects (paragraph 0103).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Nakano and Bell by incorporating hydrated nitrates into the oxidizing composition as Schimper teaches they are functionally equivalent to non-hydrated nitrates in producing oxidizing effects on indigo dyed denim to fade the color. Adding the hydrated nitrates in addition to or as a substitution for the non-hydrated nitrates of Nakano is obvious as these agents equivalently fade the indigo dye by oxidizing the color and produce similar worn, vintage effects.

Response to Arguments
Applicant's arguments filed November 30, 2022 have been fully considered but they are not persuasive. The examiner argues that After applying the nitrogen based oxidizing agent the cloth is dried at 60-120°C for 1-10 minutes (paragraph 0028). The fabric is then heated at 100-220∆C for 0.5-2 min and can be singed  (paragraph 0039) and stonewashed (paragraph 0043). The examiner argues that Bell is simply relied upon to demonstrate that laser is a known method of singeing and Nakano would clearly be motivated to incorporate conventional and effective methods of singeing in art to produce the designs. Bell teaches a method of singeing fabrics already invited by Nakano. It is further noted that Bell acknowledges that producing worn looks on denim by many methods, including those taught by Nakano, are standard and known to be effective in the art in producing abraded denim. This is simply a non-preferred embodiment and not excluded from the invention. Bell teaches pre-finishing jeans by dyeing and tinting followed by laser singeing (paragraph 0101). Combining known methods for creating worn look in dyed denim is obvious absent a showing of unexpected results. A prior art reference must be considered in its entirety, i.e.,, as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984), see MPEP 2141.02, MPEP 2145X.D. 1. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. It is also noted Bell teaches singeing holes or lasering patterns into the dyed and tinted textiles which is a local or regional application to part of the textile. Accordingly the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761